Citation Nr: 0900437	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  06-06 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1941 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied entitlement to benefits 
under 38 U.S.C.A. § 1151 for DIC.  In April 2007, the 
appellant, who is the veteran's surviving spouse, appeared at 
a hearing held at the VA central office before the 
undersigned.

In correspondence dated in January 2007, the appellant 
requested her case be advanced on the Board's docket.  
38 C.F.R. § 20.900(c) (2008).  In June 2007, the Board denied 
her motion.

The Board previously denied this claim in a decision dated in 
September 2007.  Pursuant to a Joint Motion to Remand, the 
Court of Appeals for Veterans Claims (Court) vacated the 
Board's decision in an Order dated in June 2008.  The Court 
remanded the case to the Board for readjudication consistent 
with the joint motion.  The case has been returned to the 
Board for readjudication.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Appellant's Contentions

The appellant claims that the veteran's death was the direct 
result of negligent treatment received at VA facilities in 
Perry Point, Fort Howard, and Baltimore, Maryland between 
October 1999 and his death in March 2002.  She is seeking 
compensation pursuant to 38 U.S.C.A. § 1151.

Treatment records from VA Medical Center (VAMC) Perry Point 
showed that the veteran was admitted on October 24, 1999 
after presenting with generalized weakness, lower extremity 
swelling and edema, and multiple open wounds.  According to 
documents prepared upon admission, including a medical 
certificate and nursing assessment, the veteran and his wife 
were homeless and had been living in a car.  The veteran was 
admitted with a diagnosis of sepsis.  Records showed that 
over the course of the next 27 months, the veteran was 
transferred to various VA and non-VA facilities for care 
until he died on March [redacted], 2002 at the age of 82.  On the 
veteran's death certificate the immediate cause of death was 
listed as sepsis.  Aspiration pneumonia, Clostridium 
difficile colitis, and dehydration were listed as underlying 
causes of death. 

The appellant, through written correspondences and her 
central office hearing testimony, essentially asserted two 
separate bases of improper VA medical care.  The first was 
that the veteran received improper treatment for a bruise at 
Perry Point in November 1999.  The appellant's second 
contention was essentially that subsequent to the Perry Point 
treatment, VA medical staff at VAMC Baltimore, VAMC Ft. 
Howard, and the Baltimore Rehabilitation and Extended Care 
Center committed numerous errors over the course of more than 
two years and that these medical errors ultimately caused the 
veteran's death.  See, e.g., central office hearing 
transcript and appellant's written correspondences dated in 
February 2003, April 2005 and April 2007.  

Regarding the care at Perry Point, the appellant asserted 
that medical personnel failed to aggressively treat an 
infection sustained as a result of applying Bactroban to the 
veteran's bruise.  At her central office hearing, she 
described how at Perry Point the veteran was treated with an 
ointment (Bactroban), which caused the ulcer, which 
eventually led to sepsis, which led to the veteran being 
taken to VAMC Baltimore, which led to him being taken to VAMC 
Fort Howard.  

The appellant had also maintained in numerous written 
correspondences that the Bactroban burned the veteran's skin, 
causing the infection.  See, e.g., appellant's written 
correspondence dated in April 2007.  The failure to treat the 
infection in a timely manner ultimately caused the veteran to 
become septic according to the appellant.  The appellant 
denied that the veteran was admitted to Perry Point with 
sepsis.  Instead, she contended, he became septic after 
receiving improper wound treatment.  

Regarding the alleged errors occurring after the initial 
incident in November 1999, it is difficult to pinpoint each 
allegation of negligence, as many of the appellant's 
assertions were rather vague and presented through numerous 
documents in a rather scattershot fashion.  For example, she 
has repeatedly asserted a general lack of compassion and 
abandonment on behalf of VA doctors and social workers who 
told her that further medical care would be too costly.  See, 
e.g., central office hearing transcript and appellant's 
written correspondence dated in April 2005.  However, the 
Board has identified from her correspondences the following 
specific allegations of neglect:  

(1) Discharging the veteran from VAMC Fort Howard on 
January 18, 2002 prior to when such a discharge was 
medically sound; 
(2) Discharging the veteran from VAMC Perry Point on 
February 14, 2002 prior to when such a discharge was 
medically sound; 

(3) Discharging the veteran from VAMC Baltimore March 
15, 2002 prior to when such a discharge was medically 
sound; 
(4) Failing to provide appropriate emergent care when 
the veteran experienced shortness of breath while at the 
Baltimore Rehabilitation and Extended Care Center on 
March 19, 2002;
(5) Providing fluid to the veteran on March 24, 2002 
when he was at the Baltimore Rehabilitation and Extended 
Care Center causing him to choke; and
(6) Failing to appropriately treat the veteran's urinary 
tract infection and pneumonia while at the Baltimore 
Rehabilitation and Extended Care Center in March 2002.  

In the interest of clarity, the Board notes that in numerous 
correspondences, the appellant has referred to the "Loch 
Raven Nursing Home" as one of the VA facilities where 
negligent treatment allegedly occurred.  There is a Loch 
Raven VA Outpatient Clinic, but no in-patient facilities 
known as "Loch Raven."  The Baltimore Rehabilitation and 
Extended Care Center, however, is located on Loch Raven 
Boulevard.  There were numerous records of treatment in the 
claims file from the Baltimore Rehabilitation and Extended 
Care Center and none from the Loch Raven Outpatient Clinic.  
Moreover, from the appellant's written correspondences dated 
in February 2003, April 2005 and April 2007, it is clear that 
her references to treatment at "Loch Raven" were for in-
patient treatment.  Given that the dates of records from the 
Baltimore Rehabilitation and Extended Care Center 
corresponded with the appellant's references to treatment at 
"Loch Raven," the Board concludes that all of the 
appellant's references to a VA medical care facility named 
"Loch Raven" were actually in reference to the Baltimore 
Rehabilitation and Extended Care Center.  The Board's 
discussion will be phrased accordingly.   

Regarding the individual incidents cited above, the 
appellant's correspondences included a few specifics of the 
circumstances regarding those incidents.  For example, the 
appellant asserted in written correspondence dated in April 
2007 that the choking incident on March 24, 2002 at the 
Baltimore Rehabilitation and Extended Care Center was due to 
the VA staff giving the veteran liquids, which he was 
forbidden to have.  

Regarding the veteran's transfer from VAMC Perry Point on 
February 14, 2002 to a private nursing home, the appellant 
alleged in a statement dated in February 2003 that he was not 
suitable for transfer because of various conditions such as 
an infected open wound.  

Regarding the care at the Baltimore Rehabilitation and 
Extended Care Center in March 2002, the appellant alleged in 
a statement dated February 2003 that VA was negligent in not 
providing drugs during the last two weeks of the veteran's 
life.

Evidence

The records generated in this case are voluminous and the 
Board finds it necessary to summarize the evidence pertaining 
to the veteran's treatment from November 1999 until his 
death.  

Treatment records from VAMC Perry Point showed that the 
veteran was initially treated at that facility for five days 
before being discharged to VAMC Baltimore.  According to a 
discharge summary from VAMC Perry Point, dated October 29, 
1999, diagnoses upon discharge included sepsis, exacerbation 
of Guillain Barre Syndrome, and left infected gluteal ulcer.    

Records from VAMC Baltimore showed that the veteran was 
transferred to that facility on October 30, 1999 for sepsis 
and infected left gluteus decubitus wound.  On November 8, 
1999, the veteran underwent debridement of the decubitus 
ulcer.

VAMC records showed that on November 10, 1999, he was 
transferred to VAMC Fort Howard where he remained until 
January 18, 2002.  While there, the veteran apparently had a 
mild adverse reaction to Bactroban, as indicated in a note 
dated November 10, 1999.  According to the discharge summary, 
dated January 18, 2002, the veteran had been transferred from 
VAMC Baltimore with a history of prostate cancer, chronic leg 
edema, hypertension, and Guillain-Barre with paraplegia.  
Also in the discharge summary, Dr. C.C. cited the large 
infected decubitus ulcer, the need for IV antibiotics and 
clinitron bed, a history of Guillain-Barre, quadriparesis and 
hypertension as reasons for the length of the veteran's 
subacute stay at that facility.  The doctor also reported 
that the veteran was to be transferred from Fort Howard to 
the geriatric and evaluation and management unit (GEMU) at 
Perry Point because, according to Dr. C.C., the veteran no 
longer required sub-acute care.  

Records from Perry Point showed that the veteran was admitted 
to the geriatric evaluation and management unit for a two-
week trial of intensive physical therapy.  The veteran 
remained there until February 14, 2002, when he was 
discharged to Laurelwood Nursing Home after the physical 
therapy trial failed to result in any improvement in the 
veteran's condition, according to a discharge summary.  In 
the discharge summary, Dr. J.W. noted the following 
diagnoses: Gillian Barre, prostate cancer, peripheral 
vascular disease, hypertension, gallbladder disease, 
dysphagia, left hip decubitis, and dementia.  

According to a VA Community Nursing Home Program note, dated 
February 27, 2002, the veteran's care at Laurelwood was under 
a 32-day contract with VA.  There were no records from the 
Laurelwood Nursing Home in the claims file, but in the 
Community Nursing Home Program note, L.G., licensed clinical 
social worker, reported that she had visited the veteran at 
the Laurelwood Nursing Home that day.  L.G. also stated she 
met with appellant and Laurelwood staff at that time.  L.G. 
explained that appellant had continued to feed the veteran 
after repeatedly being warned not to.  L.G. also reported 
that in the meeting with the appellant, the appellant 
expressed her dissatisfaction with VA's decision to discharge 
the veteran from Perry Point and to place him in a nursing 
home.  In addendum to the Community Nursing Home Program 
note, L.G. reported that Laurelwood admissions director 
informed VA that on February 27, 2002, the appellant took the 
veteran out of the nursing home against medical advice.  

Several days later, on March 2, 2002, the appellant brought 
the veteran to the Baltimore VAMC, where he was again 
admitted.  The veteran presented to that facility with 
complaints of pain related to sacral decubitis according to a 
Medical Admission History and Physical note.  The admitting 
physician's assessment was Guillain Barre Syndrome with 
paraplegia, old healing left hip sacral decubitis, new sacral 
stage 1-2 decubitis non-infected looking, and a urinary tract 
infection.  A note dated March 4, 2002, indicated that the 
veteran's ulcers were well healed.  Upon admission, the 
veteran was provided antibiotics for his urinary sepsis.  

Treatment records showed that the veteran was discharged from 
VAMC Baltimore on March 15, 2002 and admitted to Baltimore 
Rehabilitation and Extended Care Center, where he remained 
until March 24, 2002.  In a nutritional assessment, dated in 
March 2002, I.D., dietician, stated that the veteran was a 
high risk for aspiration and dehydration and that mealtime 
precautions needed to be taken.  I.D. advised that she would 
instruct the family on the veteran's diet.  The veteran's 
potential for aspiration was also reflected in a March 2002 
treatment note from S.M., Nurse Practitioner.  

In a discharge summary from the Baltimore Rehabilitation and 
Extended Care Center, dated March [redacted], 2002, Dr. P.C. 
described the veteran's course at that facility.  On March 
19, the veteran had an episode of difficulty breathing, which 
was thought not to be related to eating.  A nurse applied 
oxygen by nasal cannula and suctioned vomit.  The veteran's 
symptoms resolved and he remained stable for several days.  
On March 24, the veteran again experienced shortness of 
breath.  A nurse performed nasatracheal suctioning and 
obtained copious thick yellow secretions.  The veteran was 
then transferred to Union Memorial Hospital.

In an admission note from Union Memorial Hospital, dated 
March 24, 2002, Dr. P.S. noted that the veteran had presented 
with septic shock, hypotension, and respiratory failure.  The 
doctor stated that the source was a combination of a severe 
left lower pneumonia and urinary sepsis, with the former the 
predominant process.  Dr. P.S. explained that he would start 
antibiotic coverage, primarily against "nursing home 
acquired pneumonia."  

Legal Criteria and Basis for Remand 

DIC shall be awarded for a qualifying death of a veteran in 
the same manner as if the death were service connected.  Such 
is considered a qualifying death if the death was not the 
result of the veteran's willful misconduct and the death was 
caused by hospital care, medical or surgical treatment, or 
examination, and the proximate cause of the death was (1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination; or (2) an event not reasonably foreseeable.  38 
U.S.C.A. § 1151(a) (West 2002).  

To establish actual causation, the evidence must show that 
the hospital care, medical or surgical treatment, or 
examination resulted in the veteran's death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has died does not establish cause.  38 
C.F.R. § 3.361(c)(1) (2008).

Medical treatment cannot cause the continuance or natural 
progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  38 
C.F.R. § 3.361(c)(2) (2008).  The proximate cause of death is 
the action or event that directly caused the death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d) (2008).  

Showing that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused death can be 
done by one of two ways.  First, fault can be shown by 
evidence that VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider.  
Second, fault can be shown by evidence that VA furnished the 
care without the veteran's, or in appropriate cases, the 
veteran's representative's informed consent.  See 38 C.F.R. § 
3.361(d)(1)(i)-(ii) (2008).    

VA's duty to assist requires obtaining a medical opinion in 
certain circumstances.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008), see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In the Joint Motion to 
Remand, the parties agreed that in the admission note from 
Union Memorial Hospital, Dr. P.S.' "finding that Appellant 
[sic] suffered from nursing home acquired pneumonia may be 
sufficient to trigger the Secretary's duty to obtain a 
medical opinion under 38 U.S.C.A. § 5103A(d)."  Given the 
language of the Joint Motion to Remand, the Board finds that 
a medical opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from a VA 
physician regarding the relationship 
between VA care received between October 
1999 and the veteran's death in March 
2002.  The Board poses the following 
specific question to the reviewing 
physician:  

Was the veteran's death caused by 
hospital care, medical or surgical 
treatment, or examination furnished 
by a VA employee or in a VA facility 
between October 1999 and the 
veteran's death in March 2002 and was 
the proximate cause of the death due 
to (1) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of VA in furnishing such care, 
treatment, or examination; or (2) an 
event not reasonably foreseeable?  

The reviewing physician is advised that 
the "proximate cause" is the action or 
event that directly caused the death, as 
distinguished from a remote contributing 
cause.  

The reviewing physician is also advised 
that "carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault" may be shown 
by evidence that VA failed to exercise the 
degree of care that would be expected of a 
reasonable health care provider.  

The examiner is specifically requested to 
address whether VA failed to exercise the 
degree of care that would be expected of a 
reasonable health care provider in the 
following incidents, and if so, whether 
such care or lack of care was a proximate 
cause of the veteran's death:  

(a) Treating the veteran's wound at 
VAMC Perry Point in October 1999, 
including the application of 
Bactroban and resulting 
complications;

(b) Discharging the veteran from VAMC 
Fort Howard on January 18, 2002;

(c) Discharging the veteran from VAMC 
Perry Point on February 14, 2002; 

(d) Discharging the veteran from VAMC 
Baltimore on March 15, 2002; 

(e) Treating the veteran for 
shortness of breath while at the 
Baltimore Rehabilitation and Extended 
Care Center on March 19, 2002;

(f) Treating the veteran for an 
apparent choking incident on March 
24, 2002 when he was at the Baltimore 
Rehabilitation and Extended Care 
Center;

(g) Treating, or failing to treat, 
the veteran's urinary tract infection 
and pneumonia while at the Baltimore 
Rehabilitation and Extended Care 
Center in March 2002.  

2.  Thereafter, the appellant's claim of 
entitlement to service connection for DIC 
under 38 U.S.C.A. § 1151 should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided with 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response by the appellant and 
her representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELL KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


